Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed May 1, 2020.  Claims 1-23 are pending and examined.
Specification
Applicant is required to update the status (pending, allowed, etc.) of all parent priority applications in the first line of the specification.  The status of all citations of US filed applications in the specification should also be updated where appropriate.  
Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 filed 11/19/2020 and 11/19/2020, is attached to the instant Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 8-13, 16-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over "The Development of Nociceptive Network Activity in the somatosensory Cortex of Freely Moving Rat Pups' by Chang, et al. (hereinafter Chang) in view of 'Pain Assessment by Continuous EEG: Association Between Subjective Perception of Tonic Pain and Peak Frequency of Alpha Oscillations During Stimulation and At Rest' by Nir, et al. (hereinafter 'Nir').
As per claim 1, Chang discloses a method for predicting pain sensitivity to prolonged pain in a subject (determining a correlation between pain sensitivity and EEG/ECoG energy; a hindpaw skin incision injury is known to activate spinal nociceptive circuits and induce hindpaw sensitivity; the primary somatosensory cortex (S 1) forms part of a pattern of cortical activity that is highly sensitive and specific to pain, as manipulated by nociceptive input; Abstract; Page 4513, Introduction Section, Left Column to Right Column; Page 4517, Left Column, Fourth Paragraph to Page 4517, Right Column, First Paragraph), comprising the steps of: recording a pain-free resting state electroencephalogram of the subject (recordation and comparison of the baseline S(mean)(1 )(omega); comparison to a baseline observation; measuring changes in mean energy above baseline across different frequencies, as compared with baseline energy recordings; an EEG transmitter was implanted subcutaneously in rats and a recording electrode placed on the surface of the primary somatosensory cortex (S1 ); Page 4514, Left Column, Fourth Paragraph - Materials and Methods section; Page 4516, Left Column, Second Paragraph to Third Paragraph; Page 4517, Left Column, Second Paragraph); measuring a pain-free alpha frequency from the recorded pain-free resting state EEG (recordation and comparison of the baseline S(mean)(1 )(omega); comparison to a baseline observation; measuring changes in mean energy above baseline across different frequencies, as compared with baseline energy recordings; an EEG transmitter was implanted subcutaneously in rats and a recording electrode placed on the surface of the primary somatosensory cortex (S1 ); alpha energy continues to increase significantly between P14 and P30; Page 4514, Left Column, Fourth Paragraph- Materials and Methods section; Page 4516, Left Column, Second Paragraph to Third Paragraph; Page 4516, Right Column, Second Paragraph; Page 4517, Left Column, Second Paragraph; Page 4517, Figure 2; Figure 2-caption); applying a prolonged pain stimulus to the subject (cutaneous mechanical innocuous and noxious stimulation of the hind paw; prolonged sensory stimulation of the hindpaw, including plantar hindpaw incision; Page 4514, Right Column, Fourth Paragraph; Page 4515, Left Column, Third Paragraph to Fourth Paragraph; Page 4515, Right Column, Second Paragraph to Fourth Paragraph); reporting, by the subject, an intensity of pain perceived during the prolonged pain stimulus (peak amplitudes of tactile and noxious-evoked potentials were computed; continuous intracortical data were segmented into epochs; an EEG transmitter was implanted subcutaneously in rats and a recording electrode placed on the surface of the primary somatosensory cortex (S1 ); Page 4514, Left Column, Fourth Paragraph; Page 4515, Right Column, Second Paragraph to Fourth Paragraph); and comparing the pain-free alpha frequency with the reported intensity during the prolonged pain stimulus (recordation and comparison of the baseline S(mean)(1 )(omega); comparison to a baseline observation; measuring changes in mean energy above baseline across different frequencies, as compared with baseline energy recordings; an EEG transmitter was implanted subcutaneously in rats and a recording electrode placed on the surface of the primary somatosensory cortex (S 1 ); energy was recorded at baseline and during cutaneous mechanical innocuous and noxious stimulation of the hindpaw, followed by calculations in energy changes; Page 4514, Right Column, Fourth Paragraph to Page 4515, Left Column, First Paragraph; Page 4514, Left Column, Fourth Paragraph - Materials and Methods section; Page 4515, Right Column, Fourth Paragraph to Page 4516, Left Column, First Paragraph; Page 4516, Left Column, Second Paragraph to Third Paragraph; Page 4517, Left Column, Second Paragraph), wherein the pain-free alpha frequency correlates negatively with pain sensitivity to the prolonged pain in the subject (note that younger postnatal ages have lower relative alpha frequency intensity levels; where hindpaw incision increases pain sensitivity at all ages; the theta and alpha energy continues to increase significantly between P14 and P30; Abstract; Page 4516, Right Column, Second Paragraph; Page 4517, Figures 2(8), 2(C); Figure 2 - caption). Chang does not disclose measuring a pain-free peak alpha frequency; and comparing the pain-free peak alpha frequency. Nir discloses the use of continuous EEG (Abstract) for measuring a pain-free peak alpha frequency (measuring a resting-state peak alpha frequency (PAF); Abstract), wherein the pain-free peak alpha frequency correlates with pain sensitivity to the prolonged pain in the subject (resting-state PAFs might hold inherent pain modulation attributes, possibly enabling the prediction of individual responsiveness to prolonged pain; Abstract). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily applied the method of utilizing continuous EEG to investigate the properties of peak alpha frequency (PAF) as a measure of subjective perception of tonic pain, as previously disclosed by Nir, to the method for predicting pain sensitivity to prolonged pain in a subject due to exposure to a noxious input, as previously disclosed by Chang, for enabling the prediction of individual responsiveness to prolonged pain {Nir; Abstract}. 
As per claim 2, Chang and Nir, in combination, disclose the method of claim 1, and Chang further discloses wherein the pain-free resting state electroencephalogram is recorded from about 45 minutes to about 1 month prior to applying the prolonged pain stimulus (mean ECOG plots for active rats at 60 minutes after hindpaw skin incision compared with baseline; Page 4515, Figure 1; Figure 1 - caption; Page 4517, Right Column, First Paragraph). 
As per claim 3, Chang and Nir, in combination, disclose the method of claim 1, and Nir further discloses wherein the peak alpha frequency is measured from the alpha wave spectrum component of the EEG at a frequency bandwidth from about 8 Hz to about 14 Hz (alpha-band oscillations are the most explored frequencies within the range of 7.5-12 Hz; Page 78, Left Column, Third Paragraph). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily applied the method of utilizing continuous EEG to investigate the properties of peak alpha frequency (PAF) as a measure of subjective perception of tonic pain, as previously disclosed by Nir, to the method for predicting pain sensitivity to prolonged pain in a subject due to exposure to a noxious input, as previously disclosed by Chang, for enabling the prediction of individual responsiveness to prolonged pain (Nir; Abstract).
As per claim 4, Chang and Nir, in combination, disclose the method of claim 1, and Nir further discloses wherein the peak alpha frequency is measured from the alpha wave spectrum component of the EEG at a frequency bandwidth from 9 Hz to 11 Hz (alpha-band oscillations are the most explored frequencies within the range of 7.5 - 12 Hz; Page 78, Left Column, Third Paragraph). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily applied the method of utilizing continuous EEG to investigate the properties of peak alpha frequency (PAF) as a measure of subjective perception of tonic pain, as previously disclosed by Nir, to the method for predicting pain sensitivity to prolonged pain in a subject due to exposure to a noxious input, as previously disclosed by Chang, for enabling the prediction of individual responsiveness to prolonged pain (Nir; Abstract).
As per claim 5, Chang and Nir, in combination, disclose the method of claim 1, and Chang further discloses wherein the pain stimulus is a heat stimulus, a cold stimulus, pressure (noxious mechanical stimuli were delivered by pinching the mid portion of the dorsal hairy skin of hindpaw with serrated forceps; Page 4515, Left Column, Third Paragraph), an electrical stimulus (Page 4520, Right Column, Second Paragraph), a punctate stimulus, an ischemia, a muscle pain stimulus, inflammation, or a combination thereof.
As per claim 8, Chang and Nir, in combination, disclose the method of claim 1, and Nir further discloses wherein the pain stimulus is delivered to an arm (subjects were stimulated on the left, non-dominant volar forearm; Page 78, Right Column, Section 2 - Results, First Paragraph), a leg, a neck, a face, a viscera, a trunk or a back. It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily applied the method of utilizing continuous EEG to investigate the properties of peak alpha frequency (PAF) as a measure of subjective perception of tonic pain, as previously disclosed by Nir, to the method for predicting pain sensitivity to prolonged pain in a subject due to exposure to a noxious input, as previously disclosed by Chang, for enabling the prediction of individual responsiveness to prolonged pain (Nir; Abstract).   
As per claim 9, Chang discloses a method for predicting a likelihood of increased pain intensity during prolonged pain in a subject (determining a correlation between pain sensitivity and EEG/ECoG energy; a hindpaw skin incision injury is known to activate spinal nociceptive circuits and induce hindpaw sensitivity; the primary somatosensory cortex (S 1) forms part of a pattern of cortical activity that is highly sensitive and specific to pain, as manipulated by nociceptive input; hindpaw incision increases pain sensitivity at all ages; Abstract; Page 4513, Introduction Section, Left Column to Right Column; Page 4517, Left Column, Fourth Paragraph to Page 4517, Right Column. First Paragraph), comprising the steps of: recording a pain-free resting state electroencephalogram of the subject (recordation and comparison of the baseline S(mean)(1 )(omega); comparison to a baseline observation; measuring changes in mean energy above baseline across different frequencies, as compared with baseline energy recordings; an EEG transmitter was implanted subcutaneously in rats and a recording electrode placed on the surface of the primary somatosensory cortex (S1 ); Page 4514, Left Column, Fourth Paragraph - Materials and Methods section; Page 4516, Left Column, Second Paragraph to Third Paragraph; Page 4517, Left Column, Second Paragraph); applying a prolonged pain stimulus to the subject (cutaneous mechanical innocuous and noxious stimulation of the hindpaw; prolonged sensory stimulation of the hindpaw, including plantar hindpaw incision; Page 4514, Right Column, Fourth Paragraph; Page 4515, Left Column, Third Paragraph to Fourth Paragraph; Page 4515, Right Column, Second Paragraph to Fourth Paragraph); recording a prolonged pain resting state electroencephalogram of the subject after an interval of time has elapsed from applying the prolonged pain stimulus (after implantation of a chronic implant, only baseline ECoG was recorded every day for 4-5 hours; intracranial S1 ECoG recordings were performed in rats of different postnatal ages, 2-3 days after transmitter implantation; base line ECoG activity, evoked responses to cutaneous stimulation, and ECoG activity before and after plantar hindpaw incision; Page 4515, Left Column, First Paragraph; Page 4515, Figure 1; Figure 1 - caption); measuring a pain-free alpha frequency during the pain-free state and a prolonged pain peak alpha frequency during the prolonged pain state (recordation and comparison of the baseline S(mean)(1 )(omega); comparison to a baseline observation; measuring changes in mean energy above baseline across different frequencies, as compared with baseline energy recordings; an EEG transmitter was implanted subcutaneously in rats and a recording electrode placed on the surface of the primary somatosensory cortex (S 1 ); energy was recorded at baseline and during cutaneous mechanical innocuous and noxious stimulation of the hindpaw, followed by calculations in energy changes; recordation and comparison of the baseline S(mean)(1 )(omega); comparison to a baseline observation; measuring changes in mean energy above baseline across different frequencies. as compared with baseline energy recordings; an EEG transmitter was implanted subcutaneously in rats and a recording electrode placed on the surface of the primary somatosensory cortex (S 1 ); alpha energy continues to increase significantly between P14 and P30; Page 4514, Left Column, Fourth Paragraph - Materials and Methods section; Page 4516, Left Column, Second Paragraph to Third Paragraph; 4515, Right Column, Fourth Paragraph to Page 4516, Left Column, First Paragraph; Page 4516, Right Column, Second Paragraph; Page 4517, Left Column, Second Paragraph; Page 4516, Left Column, Second Paragraph to Third Paragraph; Page 4517, Left Column, Second Paragraph; Page 4517, Figure 2; Figure 2- caption), wherein a PAF value correlates negatively with pain intensity during prolonged pain the subject (resting-state PAFs might hold inherent pain modulation attributes, possibly enabling the prediction of individual responsiveness to prolonged pain; Abstract). Chang does not disclose calculating a shift between the prolonged pain peak frequency and the pain-free peak frequency to obtain a peak alpha frequency shift (delta-PAF). Nir discloses the use of continuous EEG (Abstract) for measuring a pain-free peak alpha frequency (measuring a resting-state peak alpha frequency (PAF); Abstract); and calculating a shift between the prolonged pain peak alpha frequency and the pain-free peak alpha frequency to obtain a peak alpha frequency shift (delta-PAF) (increased PAFs may be associated with the observed power loss in lower alpha oscillations and power gain in higher alpha oscillations following the change from resting-state to pain induction within an individual; note the shifts between resting-state and noxious stimuli conditions within Figure 2, and the Figure 2 caption, of the Nir reference; Page 80, Figure 2; Figure 2 - caption), wherein the pain-free peak alpha frequency correlates with pain sensitivity to the prolonged pain in the subject (resting-state PAFs might hold inherent pain modulation attributes, possibly enabling the prediction of individual responsiveness to prolonged pain; Abstract). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily applied the method of utilizing continuous EEG to investigate the properties of peak alpha frequency (PAF) as a measure of subjective perception of tonic pain, as previously disclosed by Nir, to the method for predicting pain sensitivity to prolonged pain in a subject due to exposure to a noxious input, as previously disclosed by Chang, for enabling the prediction of individual responsiveness to prolonged pain (Nir; Abstract).
As per claim 10, Chang and Nir, in combination, disclose the method of claim 9, and Chang further discloses wherein recording the prolonged pain encephalogram is performed after the interval of about 15 minutes to about 8 weeks has elapsed (determination of ECoG following plantar hindpaw incision at 30 and 60 minutes, after plantar hindpaw incision; Page 4516, Left Column, Second Paragraph).
As per claim 11, Chang and Nir, in combination, disclose the method of claim 9, and Chang further discloses wherein the peak alpha frequency is measured from the alpha wave spectrum component of the EEG at a frequency bandwidth from about 8 Hz to about 14 Hz (alpha-band oscillations are the most explored frequencies within the range of 7.5 - 12 Hz; Page 78, Left Column, Third Paragraph). It would have been obvious to a person of ordinary skill in the art, at the lime of the invention, to have readily applied the method of utilizing continuous EEG to investigate the properties of peak alpha frequency (PAF) as a measure of subjective perception of tonic pain, as previously disclosed by Nir, to the method for predicting pain sensitivity to prolonged pain in a subject due to exposure to a noxious input. as previously disclosed by Chang, for enabling production of individual responsiveness to prolonged pain (Nir; Abstract).
As per claim 12, Chang and Nir, in combination, disclose the method of claim 11, and Nir further discloses wherein the peak alpha frequency is measured from the alpha wave spectrum component of the EEG at a frequency bandwidth from 9 Hz to 11 Hz (alpha-band oscillations are the most explored frequencies within the range of 7 .5 - 12 Hz; Page 78, Left Column. Third Paragraph). It would have been obvious to a person of ordinary skill in the art, at the time of the invention. to have readily applied the method of utilizing continuous EEG to investigate the properties of peak alpha frequency (PAF) as a measure of subjective perception of tonic pain, as previously disclosed by Nir, to the method for predicting pain sensitivity to prolonged pain in a subject due to exposure to a noxious input, as previously disclosed by Chang, for enabling the prediction of individual responsiveness to prolonged pain (Nir; Abstrac.t). 
As per claim 13, Chang and Nir, in combination, disclose the method of claim 9, and Chang further discloses wherein the pain stimulus is a heat stimulus, a cold stimulus, pressure (noxious mechanical stimuli were delivered by pinching the mid portion of the dorsal hairy skin of hindpaw with serrated forceps; Page 4515, Left Column, Third Paragraph), an electrical stimulus (Page 4520, Right Column, Second Paragraph), a punctate stimulus, an ischemia, a muscle pain stimulus, an inflammation, or a combination thereof.
As per claim 16, Chang and Nir, in combination, disclose the method of claim 9, and Nir further discloses wherein the pain stimulus is delivered to an arm (subjects were stimulated on the left, non-dominant volar forearm; Page 78, Right Column, Section 2 - Results, First Paragraph), a leg, a neck, a face, a viscera, a trunk or a back. It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily applied the method of utilizing continuous EEG to investigate the properties of peak alpha frequency (PAF) as a measure of subjective perception of tonic pain, as previously disclosed by Nir, to the method for predicting pain sensitivity to prolonged pain in a subject due to exposure to a noxious input, as previously disclosed by Chang, for enabling the prediction of individual responsiveness to prolonged pain (Nir; Abstract).
As per claim 17, Chang discloses a method for predicting a likelihood of increased pain intensity during prolonged pain in a subject (determining a correlation between pain sensitivity and EEG/ECoG energy; a hindpaw skin incision injury is known to activate spinal nociceptive circuits and induce hindpaw sensitivity; the primary somatosensory cortex (S 1) forms part of a pattern of cortical activity that is highly sensitive and specific to pain, as manipulated by nociceptive input; hindpaw incision increases pain sensitivity at all ages; Abstract; Page 4513, Introduction Section, Left Column, to Right Column; Page 4517, Left Column, Fourth Paragraph to Page 4517, Right Column, First Paragraph), comprising the steps of: recording a pain-free resting state electroencephalogram of the subject (recordation and comparison of the baseline S(mean)(1 )(omega); comparison to a baseline observation; measuring changes in mean energy above baseline across different frequencies, as compared with baseline energy recordings; an EEG transmitter was implanted subcutaneously in rats and a recording electrode placed on the surface of the primary somatosensory cortex (S1 ); Page 4514, Left Column, Fourth Paragraph - Materials and Methods section; Page 4516, Left Column, Second Paragraph to Third Paragraph; Page 4517, Left Column, Second Paragraph); applying a prolonged pain stimulus to the subject (cutaneous mechanical innocuous and noxious stimulation of the hindpaw; prolonged sensory stimulation of the hindpaw, including plantar hindpaw incision; Page 4514, Right Column, Fourth Paragraph; Page 4515, Left Column, Third Paragraph to Fourth Paragraph; Page 4515, Right Column, Second Paragraph to Fourth Paragraph); recording a prolonged pain resting state electroencephalogram of the subject while the prolonged pain stimulus is applied (after implantation of a chronic implant, only baseline ECoG was recorded every day for 4-5 hours; intracranial S1 ECoG recordings were performed in rats of different postnatal ages, 2-3 days after transmitter implantation; base line ECoG activity, evoked responses to cutaneous stimulation, and ECoG activity before and after plantar hindpaw incision; Page 4515, Left Column, First Paragraph; Page 4515, Figure 1; Figure 1 - caption); measuring a pain-free alpha frequency during the pain-free state and a prolonged pain peak alpha frequency during the prolonged pain state (recordation and comparison of the baseline S(mean)(1 )(omega); comparison to a baseline observation; measuring changes in mean energy above baseline across different frequencies, as compared with baseline energy recordings; an EEG transmitter was implanted subcutaneously in rats and a recording electrode placed on the surface of the primary somatosensory cortex (S 1 ); energy was recorded at baseline and during cutaneous mechanical innocuous and noxious stimulation of the hindpaw, followed by calculations in energy changes; recordation and comparison of the baseline S(mean)(1) (omega); comparison to a baseline observation; measuring changes in mean energy above baseline across different frequencies, as compared with baseline energy recordings; an EEG transmitter was implanted subcutaneously in rats and a recording electrode placed on the surface of the primary somatosensory cortex (S 1 ); alpha energy continues to increase significantly between P14 and P30; Page 4514, Left Column, Fourth Paragraph - Materials and Methods section; Page 4516, Left Column, Second Paragraph to Third Paragraph; 4515, Right Column, Fourth Paragraph to Page 4516, Left Column, First Paragraph; Page 4516, Right Column, Second Paragraph; Page 4517, Left Column, Second Paragraph; Page 4516, Left Column, Second Paragraph to Third Paragraph; Page 4517, Left Column, Second Paragraph; Page 4517, Figure 2; Figure 2 - caption). wherein a PAF value correlates negatively with pain intensity during prolonged pain the subject (resting-state PAFs might hold inherent pain modulation attributes, possibly enabling the prediction of individual responsiveness to prolonged pain; Abstract). Chang does not disclose calculating a shift between the prolonged pain peak frequency and the pain-free peak frequency to obtain a peak alpha frequency shift (delta-PAF). Nir discloses the use of continuous EEG (Abstract) for measuring a pain-free peak alpha frequency (measuring a resting-state peak alpha frequency (PAF); Abstract); and calculating a shift between the prolonged pain peak alpha frequency and the pain-free peak alpha frequency to obtain a peak alpha frequency shift (delta-PAF) (increased PAFs may be associated with the observed power loss in lower alpha oscillations and power gain in higher alpha oscillations following the change from resting-state to pain induction within an individual; note the shifts between resting-state and noxious stimuli conditions within Figure 2, and the Figure 2 caption, of the Nir reference; Page 80, Figure 2; Figure 2 - caption), wherein the pain-free peak alpha frequency correlates with pain sensitivity to the prolonged pain in the subject (resting-state PAFs might hold inherent pain modulation attributes, possibly enabling the prediction of individual responsiveness to prolonged pain; Abstract). It would have been obvious to a person of ordinary skill in the art, at the time of Invention, to have readily applied the method of utilizing continuous EEG to investigate the properties of peak alpha frequency (PAF) as a measure of subjective perception of tonic pain, as previously disclosed by Nir, to the method for predicting pain sensitivity to prolonged pain in a subject due to exposure to a noxious input, as previously disclosed by Chang, for enabling the prediction of individual responsiveness to prolonged pain (Nir; Abstract).  
As per claim 18, Chang and Nir, in combination, disclose the method of claim 17, and Nir further discloses wherein the peak alpha frequency is measured from the alpha wave spectrum component of the EEG at a frequency bandwidth from about 8 Hz to about 14 Hz (alpha-band oscillations are the most explored frequencies within the range of 7 .5 - 12 Hz; Page 78, Left Column, Third Paragraph). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily applied the method of utilizing continuous EEG to investigate the properties of peak alpha frequency (PAF) as a measure of subjective perception of tonic pain, as previously disclosed by Nir, to the method for predicting pain sensitivity to prolonged pain in a subject due to exposure to a noxious input, as previously disclosed by Chang, for enabling the prediction of individual responsiveness to prolonged pain (Nir; Abstract).
As per claim 19, Chang and Nir, in combination, disclose the method of claim 18, and Nir further discloses wherein the peak alpha frequency is measured from the alpha wave spectrum component of the EEG at a frequency bandwidth from 9 Hz to 11 Hz (alpha-band oscillations are the most explored frequencies within the range of 7.5 - 12 Hz; Page 78, Left Column, Third Paragraph). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily applied the method of utilizing continuous EEG to investigate the properties of peak alpha frequency (PAF) as a measure of subjective perception of tonic pain, as previously disclosed by Nir, to the method for predicting pain sensitivity to prolonged pain in a subject due to exposure to a noxious input, as previously disclosed by Chang, for enabling the prediction of individual responsiveness to prolonged pain (Nir; Abstract).
As per claim 20, Chang and Nir, in combination, disclose the method of claim 17, and Chang further discloses wherein the pain stimulus is a heat stimulus, a cold stimulus, pressure (noxious mechanical stimuli were delivered by pinching the mid portion of the dorsal hairy skin of hindpaw with serrated forceps; Page 4515, Left Column, Third Paragraph), an electrical stimulus (Page 4520, Right Column, Second Paragraph), a punctate stimulus, an ischemia, a muscle pain stimulus, or an inflammation, or a combination thereof.
As per claim 23, Chang and Nir, in combination, disclose the method of claim 17, and Nir further discloses wherein the pain stimulus is delivered to an arm (subjects were stimulated on the left, non-dominant volar forearm; Page 78, Right Column, Section 2 - Results, First Paragraph), a leg, a neck, a face, a viscera, a trunk or a back. It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily applied the method of utilizing continuous EEG to investigate the properties. of peak alpha frequency (PAF) as a measure of subjective perception of tonic pain, as previously disclosed by Nir, to the method for predicting pain sensitivity to prolonged pain in a subject due to exposure to a noxious input, as previously disclosed by Chang, for enabling the prediction of individual responsiveness to prolonged pain (Nir; Abstract).
Claims 6, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of 'Nir' and further in view of the publication entitled 'Carboxyl-Terminal Domain of Transient Receptor Potential Vanilloid 1 Contains Distinct Segments Differentially Involved in Capsaicin-and Heat-Induced Densensitizalion' by Joseph, et al. (hereinafter 'Joseph'). 
As per claim 6, Chang and Nir, in combination, disclose the method of claim 5, but neither Chang nor Nir discloses wherein the heat stimulus is delivered by a capsaicinoid compound in combination with a thermal-contact heat stimulator or a thermode. Joseph discloses that noxious heat activates and desensitizes TRPV1 (transient receptor potential vanillois 1), which is a receptor for capsaicin and heat (Page 35690, Right Column, First Paragraph). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily applied the understanding of the roles which capsaicin and heat play in TRPV1 stimulation, as previously disclosed by Joseph, to the method for predicting pain sensitivity to prolonged pain in a subject due to exposure to a noxious input. As previously disclosed by Chang, for elucidating and enabling the measurement of pain receptor responses to noxious heat stimuli (Joseph; Page 35690, Right Column, First Paragraph). 
As per claim 14, Chang and Nir, in combination, disclose the method of claim 13, but neither Chang nor Nir discloses wherein the heat stimulus is delivered by a capsaicinoid compound in combination with a thermal-contact heat stimulator or a thermode. Joseph discloses that noxious heat activates and desensitizes TRPV1 (transient receptor potential vanillois 1 ), which is a receptor for capsaicin and heat (Page 35690, Right Column, First Paragraph). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily applied the understanding of the roles which capsaicin and heat play in TRPV1 stimulation, as previously disclosed by Joseph, to the method for predicting pain sensitivity to prolonged pain in a subject due to exposure to a noxious input, as previously disclosed by Chang, for elucidating and enabling the measurement of pain receptor responses to noxious heat stimuli (Joseph; Page 35690, Right Column, First Paragraph).
As per claim 21, Chang and Nir, in combination, disclose the method of claim 20, but neither Chang nor Nir discloses wherein the heat stimulus is delivered by a capsaicinoid compound in combination with a thermal-contact heat stimulator or a thermode. Joseph discloses that noxious heat activates and desensitizes TRPV1 (transient receptor potential vanillois 1 ), which is a receptor for capsaicin and heat (Page 35690, Right Column, First Paragraph). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily applied the understanding of the roles which capsaicin and heat play in TRPV1 stimulation, as previously disclosed by Joseph, to the method for predicting pain sensitivity to prolonged pain in a subject due to exposure to a noxious input, as previously disclosed by Chang, for elucidating and enabling the measurement of pain receptor responses to noxious heat stimuli (Joseph; Page 35690, Right Column, First Paragraph). 
 
Claims 7, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of 'Nir' and further in view of the publication entitled 'Effectiveness of acupressure to reduce pain in intramuscular injections’ (herein after Malkin). 
As per claim 7 Chang and Nir in combination disclose the method of claim 5, but neither Chang or Nir explicitly discloses using intramuscular injection as the stimulus but Malkin discloses that intramuscular injections cause pain therefore it would have been obvious to a person of ordinary skill in the art of causing pain at the time the invention that an intramuscular injection could be used to cause pain.
As per claim 15 Chang and Nir in combination disclose the method of claim 13, but neither Chang or Nir explicitly discloses using intramuscular injection as the stimulus but Malkin discloses that intramuscular injections cause pain therefore it would have been obvious to a person of ordinary skill in the art of causing pain at the time the invention that an intramuscular injection could be used to cause pain.
As per claim 22 Chang and Nir in combination disclose the method of claim 20, but neither Chang or Nir explicitly discloses using intramuscular injection as the stimulus but Malkin discloses that intramuscular injections cause pain therefore it would have been obvious to a person of ordinary skill in the art of causing pain at the time the invention that an intramuscular injection could be used to cause pain.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Jardin USPG 2014/0276,188 A1 – paragraph 9 alpha wave pain measurement
John CN 101,677,775 B – Pain measurement using brain wave activity.  Paragraph 39 pain stimulus temperature change, electrical, mechanical, chemical all are given as options for the noxious stimulus.
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-7366	(Draft Communications)
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696